[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SATISFACTION OF JUDGMENT
Please take notice that the judgment rendered in favor of the plaintiff, Ruth Deverian, et al, against the defendants, Milton Cottler, d/b/a Milton Cottler Expositions and New Haven Coliseum Authority in the above captioned action has been fully satisfied.
                                            THE PLAINTIFFS, Ruth Deverian, et al
                                       BY: ROGER B. CALISTRO Gallagher, Gallagher  Calistro Their Attorney
CERTIFICATION OF SERVICE
THIS IS TO CERTIFY that a copy of the foregoing has been hand delivered to all counsel of record on this 17th day of July, 1992.
                                       ROGER B. CALISTRO Commissioner of the Superior Court
INTERROGATORIES
1. Do you find that the Coliseum and Milton Cottler, d/b/a Milton Cottler Expositions have proven by a fair preponderance of the evidence that an independent legal relationship between Richard Deverian and them existed giving rise to a special duty?
Yes x                    No
2. Do you find that the Coliseum and Milton Cottler, d/b/a Milton Cottler Expositions have proven by a fair preponderance of the evidence that Richard Deverian was negligent in one of the ways specified in the counterclaim?
Yes x                    No
3. Do you find that the Coliseum and Milton Cottler, d/b/a Milton CT Page 6780 Cottler Expositions have proven by a fair preponderance of the evidence that Richard Deverian's negligence, rather than the negligence of the Coliseum, Milton Cottler, d/b/a Milton Cottler Expositions, or their agents, servants or employees, or the negligence of anyone else was the direct, immediate cause of the accident and injuries?
Yes x                    No
4. Do you find that the Coliseum and Milton Cottler d/b/a Milton Cottler Expositions have proven by a fair preponderance of the evidence that Richard Deverian was in control of the situation to the exclusion of the Coliseum, Milton Cottler, d/b/a Milton Cottler Expositions or their agents, servants or employees?
Yes x                    No